DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-8, 12, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Baik et al. (US 2018/0233679 A1).
	Baik et al. discloses the following compound:

    PNG
    media_image1.png
    280
    382
    media_image1.png
    Greyscale

(page 29) such that M1 = platinum, X1 = O, T1 = -N[(L1)a1-(R1)b1]- (with a1 = 1, L1 = single bond, b1 = 1, and R1 = unsubstituted C12 aryl group (biphenyl)), R21 = R23 = R31-33 = R11-14 = hydrogen, R22 = -N(Q1)(Q2) (with Q1-2 = phenyl), and Y1-4 = CH of Applicant’s Formula 1-1.  Baik et al. further discloses an organic electroluminescent (EL) device (light-emitting device) comprising the following layers (in this order):  substrate, anode, organic layer, and cathode ([0207]-[0208]); the organic layer comprises the following layers (in this order):  hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and electron-injecting layer ([0212]-[0215], [0267]-[0268]).  Its inventive compounds serve as dopant material in combination with host material (which is in excess) in the (red) light-emitting layer ([0243], [0263]-[0264]).  Baik et al. further discloses a diagnostic composition including its inventive compounds ([0007]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. (US 2018/0233679 A1).
	Regarding Claim 9, Baik et al. discloses the compound of Claim 1 as shown above in the 35 U.S.C. 102(a)(1) and 102(a)(2) rejection; the compound is again shown below:

    PNG
    media_image1.png
    280
    382
    media_image1.png
    Greyscale

(page 29).  Baik et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image2.png
    238
    384
    media_image2.png
    Greyscale

([0062]) where a1-4 = integer from 0-5 ([0031]), sum of c1-4 = 1-3 ([0101]) and Z1-4 is the following (among others):  

    PNG
    media_image3.png
    79
    78
    media_image3.png
    Greyscale

([0097]).  Baik et al. discloses that R51-52 may be optionally linked via single bond so that Formula 2A has a carbazole ring backbone (simplest being carbazolyl) ([0136]; compound 19, page 29).  However, Baik et al. does not explicitly disclose an embodiment that fully reads on the Applicant’s limitations, particularly in regards to the nature of the R20 group.  Nevertheless, it would have been obvious to modify compound 21 as disclosed by Baik et al. (above) such that R20 = 10-129.  The motivation is provided by the fact that the modification merely involves the exchange of one group (-N(phenyl)2) for a functional equivalent (N-carbazolyl) that differs only by a mere linkage which is also clearly suggested by Baik et al., thus rendering the production predictable with a reasonable expectation of success.

	Regarding Claim 10, Baik et al. further discloses R1-4 = hydrogen or simple alkyl groups such as the following:

    PNG
    media_image4.png
    44
    77
    media_image4.png
    Greyscale

([0128]).  Baik et al. does not explicitly disclose an embodiment that fully reads on the Applicant’s limitations, particularly in regards to the nature of the R10 group.  Nevertheless, it would have been obvious to (further) modify compound 21 as disclosed by Baik et al. (above) such that R10 = 9-1 of Applicant’s Formula 1.  The motivation is provided by the fact that the modification merely involves the exchange of one group (hydrogen) for a functional equivalent (ethyl) selected from a highly finite list as explicitly taught by Baik et al., thus rendering the production predictable with a reasonable expectation of success.

Regarding Claim 11, Baik et al. further discloses R1-4 = hydrogen or simple alkyl groups such as the following:

    PNG
    media_image5.png
    78
    92
    media_image5.png
    Greyscale

([0128]).  Baik et al. does not explicitly disclose an embodiment that fully reads on the Applicant’s limitations, particularly in regards to the nature of the R20, R30, and R40 groups.  Nevertheless, it would have been obvious to (further) modify compound 21 as disclosed by Baik et al. (above) such that R30 = R40 = 10-13 of Applicant’s Formula 1.  The motivation is provided by the fact that the modification merely involves the exchange of one group (hydrogen) for a functional equivalent (phenyl) selected from a highly finite list as explicitly taught by Baik et al., thus rendering the production predictable with a reasonable expectation of success.

Allowable Subject Matter
8.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is provided by Baik et al. (US 2018/0233679 A1), which 
discloses compounds of the following form:

    PNG
    media_image2.png
    238
    384
    media_image2.png
    Greyscale

([0062]) where the sum of a1-4 = integer from 0-5 ([0031]), c1-4 = 1-3 ([0101]) and Z1-4 is the following (among others):  

    PNG
    media_image3.png
    79
    78
    media_image3.png
    Greyscale

([0097]).  An embodiment is disclosed:

    PNG
    media_image1.png
    280
    382
    media_image1.png
    Greyscale

(page 29).  However, it is the position of the Office that neither Baik et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the specific compounds as recited by the Applicant, particularly in regards to the nature of R10-40 of Formula 1.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786